Citation Nr: 0118391	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-20 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.  

2.  Entitlement to an increased evaluation for left foot 
strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to June 1978 
and has had subsequent periods of active duty for training 
and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1998 and December 1998 rating 
decisions of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 1998 
rating decision, the RO continued the noncompensable 
evaluation for left foot strain.  In the December 1998 rating 
decision, the RO denied service connection for a right leg 
disorder.

In February 2001, the RO granted a 10 percent evaluation for 
left foot strain, effective June 9, 1997.

The Board notes that the veteran had perfected a claim for 
service connection for a left hip disorder; however, in 
February 2001, the RO granted service connection for such.  
The veteran has not filed a notice of disagreement following 
the grant of service connection for the left hip disorder, 
and thus that claim is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).


FINDINGS OF FACT

1.  There is competent evidence attributing right calf strain 
to a period of active duty.

2.  Left foot strain is currently manifested by pain on the 
foot and no functional impairment.


CONCLUSIONS OF LAW

1.  Right calf strain was incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for left foot strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, including records related to active duty 
for training and inactive duty training, and such records 
appear to be intact.  Additionally, in the February 1998 and 
December 1998 rating decisions on appeal, the RO informed the 
veteran of the evidence necessary to establish service 
connection for a right leg disorder and the evidence 
necessary to establish a compensable evaluation for the 
service-connected left foot strain.  In the July 1998 and 
August 1999 statements of the case, the RO included the 
pertinent regulations that applied to the veteran's claims 
for service connection and for an increased evaluation for 
the service-connected left foot strain.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment from both VA and private 
physicians.  The RO obtained all the veteran's VA treatment 
records and associated them with the claims file.  The RO 
also received authorization from the veteran to obtain the 
private medical records, which records have been obtained and 
associated with the claims file.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for his right leg disorder or the service-connected 
left foot strain that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo VA examinations related to his 
claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Right leg disorder

The Board notes that service connection for a right foot 
disorder was denied by the Board in an August 1998 decision.  
That decision is final.

The veteran claims he injured his right leg in 1988 in a 
twisting injury when he was running through a field.  An 
August 1990 treatment report shows the veteran reported 
complaints of right clavicle pain and right leg pain for two 
days.  He reported he had hurt himself while in the field.  
An August 1990 DD Form 689, Individual Sick Slip, shows that 
the examiner wrote the following under "remarks:" clavicle, 
right shoulder, and right foot.  When asked if such occurred 
in line of duty, the examiner stated "yes."

A December 2000 VA examination report shows that the veteran 
reported that the pain in his right leg was between his knee 
and ankle.  He reported having sustained the injury in 1988 
when he was running through a field and his right foot landed 
in a hole.  The veteran stated he had pain mainly in the leg.  
Physical examination revealed no tenderness in the pretibial 
region.  There was no muscle spasm.  The examiner stated 
there was "slight plus" tenderness in the upper half of the 
calf.  He entered a diagnosis of right calf strain.  He 
stated the following:

As far as etiology is concerned, 
according to the veteran, it occurred in 
an injury he sustained while in service 
in 1988, and he states there is a [line 
of duty] on this, but I am not able to 
find that in the [claims] file.  If, 
indeed, that is true, then it would be 
due to stepping in the hole incident he 
describes in 1988. . . . 

X-rays taken of the right tibia at that time were 
essentially normal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Service connection may otherwise 
be granted for disability  resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for right calf strain.  The veteran claims he 
sustained an injury during active duty for training in 1988.  
The Board is aware that the records in the claims file, which 
relate to his right leg, are from August 1990.  However, the 
Board finds that it is clear that the veteran has the date 
incorrect.  Specifically, when the veteran filed his claim 
for service connection for the right foot disorder, he 
reported that the injury had occurred in August 1990, and his 
description of the incident that occurred at that time is the 
same description he is giving now, except stating that it 
occurred in 1988.

Having said that, the veteran has reported having sustained 
an injury to his leg during active duty for training.  There 
is evidence in the claims file to substantiate his report.  
The Board notes that there is a slight discrepancy in the 
records in that one of the August 1990 records states that 
the veteran injured his right leg and the other states that 
the veteran injured his right foot.  The Board will resolve 
all reasonable doubt in favor of the veteran and finds that 
the veteran's complaint at that time included right leg pain.

In the December 2000 examination report, the examiner 
attributed the diagnosis of right calf strain to the incident 
the veteran had described had occurred in the field.  He 
stated that if the veteran's report of history was correct, 
then he incurred the strain in service.  The Board finds that 
he veteran's report of the injury is correct, as the record 
reflects he has been consistent in his allegations and thus 
grants service connection for right calf strain.  The Board 
notes that there is no evidence to the contrary that such 
disability is not related to the injury during active duty 
for training.  

III.  Left foot strain

Service connection for left foot strain was granted by means 
of a July 1993 rating decision and assigned a noncompensable 
evaluation, effective June 5, 1992.

The veteran filed a claim for an increased evaluation for the 
left foot strain in June 1997.

A September 1997 VA examination report shows that examination 
of the veteran's lower extremity was normal.  He stated that 
there were no residuals from the injury to the left foot.  An 
x-ray taken of the left foot at that time revealed no obvious 
deformity of the left foot.

A December 2000 VA examination report shows the veteran 
reported pain in his left foot, but noted it was not daily.  
He stated the pain was worsened when the weather was very hot 
or very cold.  The veteran stated he had weakness and 
fatigability.  The examiner stated the veteran had a moderate 
limp on the left on ambulation.  He stated the veteran had 
moderate tenderness at the proximal fourth and fifth ray of 
the foot dorsally and noted there was some swelling at the 
lateral proximal foot.  X-rays taken of the left foot were 
negative.  The examiner stated that with respect to the 
various factors, there was essentially no functional 
impairment.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for left foot strain.  
In the September 1997 examination report, the examiner 
determined that the veteran had no residuals from the strain.  
In the December 2000 examination report, the examiner stated 
the veteran both reported pain in his left foot and that 
there were objective findings of pain upon examination.  Such 
findings are indicative of no more than a 10 percent 
evaluation.  As stated above, a 10 percent evaluation under 
Diagnostic Code 5284 contemplates moderate residuals from a 
foot injury.  The findings in the examination reports and the 
veteran's report that although he has pain in his left foot, 
it is not on a daily basis, establishes residuals of a foot 
injury that are no more than moderate.  Thus, no more than a 
10 percent evaluation is warranted for left foot strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that there is no basis to grant an evaluation 
in excess of 10 percent on the basis of functional 
impairment.  At the time of the September 1997 examination, 
the examiner determined the veteran did not have any 
residuals from the left foot injury.  At the time of the 
December 2000 examination, the examiner determined the 
veteran had no functional impairment.  Although the veteran 
has reported he has pain in his left foot, that was the basis 
for the RO's granting the compensable evaluation.  Thus, 
considering pain, weakness, incoordination, and excess 
fatigability; the symptomatology from the left foot strain 
does not approximate the criteria for an evaluation in excess 
of 10 percent based on functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the Board finds that the 
service-connected left foot strain is no more than 10 percent 
disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an increased evaluation, 
he was correct, and the RO granted a 10 percent evaluation.  
However, to the extent that the veteran has asserted he 
warrants more than a 10 percent evaluation for the left foot, 
the medical findings do not support his contentions.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent for left foot strain is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for right calf strain is granted.

Entitlement to an evaluation in excess of 10 percent for left 
foot strain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

